Title: From George Washington to Rochambeau, 20 August 1784
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de



My dear Count,
Mount Vernon Augt 20th 1784.

I thank you for your favor of the 16th of June by the Marquis de la Fayette, who arrived here three days ago—and for your other letter of the 4th of May which, also came safe, permit me to offer you my sincere congratulations on your appointment to the Government of Picardy. It is an honorable testimony of the approving smiles of your Prince, & a just reward for your Services & merit. Should fortune ever put it in my power to come to France, your being at Calais would be an irrisistable inducement for me to make it a visit.
My letters from Philadelphia (public & private) would give you a full acct of every matter & thing respecting the Society of the Cincinnati, and upon what footing all claims to the order were, thereafter, to be decided—to these referring, I shall save you the trouble of reading a repetition. Considering how recently the K—g of Sw-d-n has changed the form of the Constitution of that Country, it is not much to be wondered at that his fears should get the better of his liberallity at any thing which might have the semblance of republicanism, but considering further how few of his Nation had, or could have, a right to the Order, I think he might have suffered his complaisance to have superceded his apprehensions.
I will not trouble you with a long letter at this time, because I have nothing worthy of communication. Mrs Washington who is always pleased with your remembrance of her, and glad to hear of your welfare, prays you to accept her Compliments & best wishes; mine are always sincere—and offered (tho’ unknown) to Madame Rochambeau—the Viscount your Son—& any of the Officers of the army you commanded in America who may be with you, & with whom I have the honor of an acquaintance.

With great esteem & regard I am My dear Genl Yr Most Obedt & Most Hble Servt

Go: Washington

